 

03/25/2019 DAVID W. THOMPSON, PH.D., ABPP Pages 26-29
Highly Confidential
Page 26 Page 28
1 additional information in the case, then I may or my 1 that you first appeared on the Thomson Reuters list?
2 not formate additional opinions. But as of today 2 A Yes, maybe mid to late 2017.
3 what you have is current. 3. Q Thank you. What did you understand your engagement
4 Q Other than Wal-Mart's attorneys, did you consult with 4 to be?
5 anyone else about this case? 5 A Boy, that's a hard question. I understood that my
6 A No. 6 engagement in this case was to provide objective
7 Q At any point in your work in this case, have you 7 information to the counsel for Wal-Mart specifically
8 reviewed any of the performance evaluations of Marlo 8 regarding Ms. Spaeth's current cognitive functioning
9 Spaeth? g as well as her level of cognitive functioning when
10 A I don't recall. 10 she was released from Wal-Mart,
11 Q = And that sounds like you may have, but you can't 11 Q And when you were corresponding with Thomson Reuters,
12 certainly say that you did, right? 12 did you have knowledge that Marlo Spaeth is a woman
13, A I reviewed a tremendous amount of documents in the 13 who has Down syndrome at that time?
14 case, so I can't tell you that I -- that I did or did 14 MR. BULIOX; Objection as to form. Are you
15 not. I don't recall. 15 saying when he was contracting with Thompson Reuters
16 @Q If Marlo Spaeth had a long history of positive “16 in the very beginning two years ago, or are you
17 performance evaluations, that is something you do not 17 saying in connection with this case?
18 have knowledge of; is that correct? 18 BY MS. VANCE:
19 MR. BULIOX: I'm sorry, can you repeat the 19 Q In connection with this case.
20 question? 20 A Tbelieve so. I believe they contacted me and
21 (Previous question read by the reporter.) 21 asked -- I believe they asked me what my experience
22 MR. BULIOX: Okay. I would just object to 22 was with Down syndrome,
23 form and to the extent it's been asked and answered 23. Q What is your experience with Down syndrome?
24 already, but subject to that you can go ahead and 24 A Well, I have evaluated individuals with Down syndrome
25 answer it if you can. 25 and provided clinical treatment services to
Page 27 Page 29
1 THE WITNESS: I understand from the 1 individuals with Down syndrome.
2 material that I reviewed that she was -- she had a 2 Q I'll focus on your statement that you have evaluated
3 long history of pretty good performance. I don't 3 individuals with Down syndrome. In what capacity
4 recall a lot of details of it, but I do recall that 4 have you evaluated individuals with Down syndrome?
5 she had a history of positive performance, 5 A Primarily in a clinical capacity. For many years I
6 BY MS. VANCE: 6 worked for Michael Reese Hospital in Chicago in what
7  Q Have you been retained directly by Wal-Mart in this 7 was then called the Dysfunctioning Child Center --
8 case or by Wal-Mart's law firm or by another entity? 8 not a very good name. They changed it to the
9 A Iwas retained -- the way that I got into this case 9 Developmental Institute later, thank goodness.
10 was through Thomson, T-H-O-M-S-O-N, Reuters, 10 However, I worked at the Developmental --
11 R-E-U-T-E-R-S. They have a professional referral 11 or the Dysfunctioning Child Center doing evaluations
12 service, so they are people that kind of got ahold of 12 of multihandicapped children and adults in
13 Me on this case. 13 conjunction with the genetics department at the
14. Q = And Thomson Reuters is a service that maintains lists 14 hospital. So I would evaluate children and young
15 of area expert witnesses; is that correct? 15 adults with multiple handicaps including frequently
16 A That's my understanding. 16 Down syndrome.
17 Q And how long do you believe you have been listed as 17 And then my job as part of the
18 an expert available for hire through the service, 18 multidisciplinary team was to represent the hospital
19 Thomson Reuters? 19 and our -- our evaluation results primarily in school
20 A This was the first time that I received a case from 20 hearings related to either Section 504 of the
21 them, so a year or two. 21 Rehabilitation Act or the special education laws for
22 Q Are there any other similar services that list you as 22 both the state of Illinois and the federal
23 an available expert witness? 23 government .
24 A Not to my knowledge. 24 Q Did you render professional opinions in the school
25 Q And I'm sorry, you said a year or two, maybe 2017 25 hearings?

 

 

 

witranscripts@uslegalsupport.com

U. S. LEGAL SUPPORT / GRAMANN REPORTING

Phone: (800) 899-7222

Case 1:17-cv-00070-WCG Filed 06/15/21 Page 1of8 Document 199-1
 

03/25/2019 DAVID W. THOMPSON, PH.D., ABPP Pages 42-45
Highly Confidential
Page 42 Page 44

1 individuals that were seeking either accommodations 1 Q And what is that?

2 or -- for employers that were concerned that 2 A I've been involved in consultation and often

3 individuals may need accommodations, so I perform 3 following evaluations with individuals who have

4 evaluations and consultation. 4 dementia as part of a treatment team or a

5 Q And what companies have you performed consultations 5 consultation team. I've provided input into

6 like that for? 6 treatment programming.

7 BA They're generally private employers, although I 7° Q ~ And for -- as a psychologist presumably, correct?

8 did -- if I recall correctly, there was a 8 A Yes,

9 municipality in Walworth County that I did some 9 Q And how many situations would you estimate you've

10 consultation and evaluation on. 10 been involved in as a psychologist in treatment for a
11 Q On approximately how many cases would you estimate 11 patient with any form of dementia?

12 you've served in that capacity? 12 A As a treatment provider or as providing consultation
13. A I don't recall exactly, but it's probably five or 13 and input? Those are two separate questions.

14 fewer. 144 Q Right, thank you. So let's separate. Have you ever
15 Q Five or fewer. And to be clear, in none of those 15 been the treatment provider for a patient who has any
16 situations did the worker in question have Down 16 form of dementia?

17 syndrome, correct? 17,~=O2~@ I generally don't treat adults so -- I'ma child

18 A We're talking about consultation to employers, 18 psychologist by training. So it would be very

19 correct? 13 unlikely that I would have -- and I don't recall a
20 Q Correct, 20 specific case where I would have been involved in

21 A Under ADA? 21 treatment programming, providing direct treatment

22. Q The five or fewer that you've testified ahout. 22 services for a person with dementia.

23> A Yes, I don't believe any of those individuals had 23. Q And then the other capacity you indicated where you
24 Down syndrome. 24 do have some clinical experience is in the

25  Q Do you have any professional or clinical experience 25 consultation?

Page 43 Pape 45

1 working with people who have disabilities to set 1 A Yes,

2 up -- I'm sorry. I think your prior testimony you 2  Q How many instances would you estimate you have been

3 answered that. I'll withdraw the question, 3 involved clinically as a consultant in the treatment

4 Do you have any professional training in 4 of any form of dementia?

5 the medical treatment of Alzheimer's? 5 A That's very difficult to say because I don't keep

6 A No, 6 track of specific types of cases. But there have

7 Q Do you have any professional or clinical experience 7 been many different cases in which I have provided

8 in the medical treatment of Alzheimer's? 8 consultation and been involved as part of the

9 «A I've worked with a number of individuals as part of 9 treatment team for individuals who have had dementia.
10 evaluation and consultation who have had Alzheimer's 10 @Q  TI£ you've been involved in the treatment team for a
ii or other forms of dementia. I've been involved in 11 client or a patient with dementia -- you said many
12 cases, so I'm not sure if that's the kind of 12 times. Would you say over ten times that --

13 experience you're looking for or not. 13, A Yes,

14. Q No, I'd be looking for the medical management of a 14 Q -- you've served in that capacity? Have you served
15 patient with Alzheimer's, 15 in that capacity over 20 times?

16 A Because I'm not a physician, I don't prescribe 16 A Yes.

7 medication, so if we are isolating everything medical 17 Q Have you served in that capacity over 50 times?

18 management, the answer is going to be no. 18 A I believe so,

19 Q Is it also true you do not have any professional 19 Q And is there a typical course of treatment that you
20 training in the medical treatment of any form of 20 recommend for a client with dementia?
21 dementia? 21 A Not necessarily. Each client is an individual in and
22. A Correct. 22 of themselves, but typically a treatment program

23. Q Do you have any clinical experience in the treatment 23 would include medical evaluation and treatment. It
24 of any form of dementia? 24 would include psychological evaluation and treatment.
25 A Yes. 25 It would include social work case management

 

 

 

witranscripts@uslegalsupport.com

U. S. LEGAL SUPPORT / GRAMANN REPORTING

Phone: (800) 899-7222

Case 1:17-cv-00070-WCG Filed 06/15/21 Page 2of8 Document 199-1
 

03/25/2019 DAVID W. THOMPSON, PH.D., ABPP Pages 46-49
Highly Confidential
Page 46 Page 48
1 evaluation and services, and it would include family 1 Q Do you know whether -- any case you did in February
2 support services. 2 was civil or criminal?
3. Q_ And your role on the team would be with the 3. A Not without looking. I have that information if
4 psychological evaluation and treatment part; is that 4 you'd like me to look. It will just take a sec,
5 correct? 5 Q Yeah, why don't you let me know if it was civil or
6 A Well, it depends on -- it depends on the setting. So . 6 criminal, or if you have the name of the case that
7 my role in various treatment settings might be Y would be the best.
8 limited to the psychological portion, but it might 8 A I can do both assuming I can get a connection.
9 also be related to the overall provision of services 9 Q Oh, you can't get a connection.
10 and the coordination of services among different 10 A I can't?
11 professionals. It just depends on the particular 11 Q Not at the EEOC.
12 setting that I was in at the time. 12 A You never know.
13. Q Would the medical evaluation and treatment portion 13 (Discussion held off the record.)
14 or -- yeah, portion of the teams you're describing be 14 THE WITNESS: You said February -- actually
15 performed by a person with an M.D. degree? 15 let me just look at my Rule 26 list here.
16 A  AnM.D. or a D.0., a licensed physician. 16 (Exhibit 127 marked for identification.)
17) = Q And to your memory have any of the clients or -- have 17 THE WITNESS: In February, that was
18 any of the cases in which you've been on a team for 18 February 14 or February 26?
19 the treatment of a person with some form of dementia 19 BY MS. VANCE:
20 focused on a client who had Down syndrome as well as 20 Q I think 26 was the date I was looking at.
21 a form of dementia? 21. A February 26 I was involved in a Daubert hearing,
22 A I don’t remember a specific case. 22 18CF242 Ozaukee County criminal case. State v.
23. Q I'm going to ask you to review Exhibit 126, your 23 Steiner, S-T-E-I-N-E-R, hyphen VanBuren, capital V
24 curriculum vitae, and tell me if there are any 24 A-N, capital B-U-R-E-N.
25 updatee. 25  Q That was a criminal. What about the February 14?
Page 47 Page 49
1 A I can answer that now. There are updates. And I 1 A State v. Santiago 17CF2577, Milwaukee County
2 brought with me today I think two copies of my 2 criminal,
3 current, updated CV that will have the revision date 3. Q Were you court appointed in either of those cases?
4 on the bottom of page one of February of 2019. 4A No, in both of those cases I was retained by the
5 Q All right, Is that being copied currently? 5 defense.
6 A Yes. 6 Q And were those cases involving child testimony of
7 Q So we will exhibit that later. I believe the -- one 7 victimization of some sort?
8 of the reasons we're scheduled for today is because 8 A Those cases were both child forensic interview
9 another possible date I asked for was a date you were 9 reviews.
10 in court testifying. Is -- do you know what case 10 Q And the felony allegations against the criminal
11 that was on in February? 11 defendant were of felony -- I don't want to say
12. A TI have no idea, 12 assault, because it's going to be broader than
13, Q ~~ But to the best of your knowledge, would that 13 that -- felonious conduct against the children you
14 February case that you testified on be in the updated 14 interviewed?
15 curriculum vitae? 15 =A Yes. Not the children I interviewed, the children
16 A No, that would be on my Rule 26 list. 16 who were the alleged victims. I did not interview
17° Q ~~ Okay. Which is Exhibit 125? 17 the children.
18 A Yes, although note that the Rule 26 list that you 1@ Q Thank you. All right. Now, I'd like to direct your
19 have is dated December 14 of 2018 and it's now the 19 attention to an exhibit we just had marked as Exhibit
20 end of March, so that's updated on a regular basis. 20 127,
21 Q All right. So I quess I would ask for the most 21 When I look at the last sentence going to
22 recent, because I have reason to believe you were in 22 the second page, I see that when you evaluated Marlo
23 court in February, because I wanted to depose you a 23 Spaeth on June 1, 2018, you conducted a [x
24 day that you were supposed to be in court. 24 HE (hat was completed by Amy Jo
25 A I'm sorry, you know how judges are. 25 Stevenson, correct?

 

 

 

witranscripts@uslegalsupport.com

U. S. LEGAL SUPPORT / GRAMANN REPORTING

Phone: (800) 899-7222

Case 1:17-cv-00070-WCG Filed 06/15/21 Page 3 o0f8 Document 199-1
03/25/2019

DAVID W. THOMPSON, PH.D., ABPP

Pages 98-101

 

 

Highly Confidential

Page 98 Page 100
1 that in part because patients with I can have 1 documentation from Dr. Kaminsky.
2 very high scores and perfect scores in some cases on 2 Q Nurse practitioner Kaminsky?
3 this iP 3. A I'm sorry, APNP,
4 A That's not the reason I put that in there, I put 4 Q And I want to say it's Annette. Does that sound
5 that in there because she had -- when I did this, she 5 right to you?
6 had a diagnosis of [I 6 A It could be.
7 Q From where? 7 0 And it sounds to me like you had no conversation with
8 A From her medical records from the APMP, Ms. Kaminsky. 8 Ms. Kaminsky at any point, correct?
9 Q ‘That was QM) was the diagnosis, $ A You are correct.
10 =A It actually said MM in the records that I 10 Q You had no conversation with Ms. Stevenson, the
11 reviewed. So I'm looking at a person in front of me 11 sister of Marlo Spaeth, at any point concerning that
12 who has a diagnosis of QM) although I do -- I 12 evaluation, clinical evaluation, correct?
13 will tell you that Dr. Smith disputed that of course, 13 A The only conversations I had with Amy Jo Stevenson
14 80 that was one of the things I was looking at. 14 were conducted in June when I met with her. And I'm
15 And as you know, in my report I believe I 15 looking at my notes which are Bates stamped D001110
16 said that Ms. -- that she had x 16 and subsequent .
17 20 17 QO In which exhibit, please?
18 seeing signs of MM here as well. So what I 18 A 128. These are my handwritten notes at the time that
19 needed to know then was her performance on the Mf 19 I met with Ms. Spaeth. And as you recall, I met with
20 simply a performance of she's getting a 20 Amy Jo during the beginning of that to get some
21 little lower score because of P| or are there 21 background information, And I asked about history,
22 other factors in play. 22 and I'm just looking at my notes to see if she
23 In this particular case I felt that her 23 mentioned the J) diagnosis or the medication
24 scores were lower than I would expect even given the 24 that she had taken, And the answer is no, she did
25 diagnosis of NM that's why © put that in 25 not mention her history of taking medication or

Page 99 Page 101
1 there, l WM i ficulties or her discussion with Nurse
2 Q Because as the test manual indicates, people with 2 Practitioner Kaminsky about it.
3 WN can still have perfect scores? 3. Q All right. And if you found out that Ms. Spaeth was
4 3a I'm not sure if the test manual said they can have 4 evaluated with aljtest but had higher scores than
5 perfect scores. There's probably some perfect scores 5 the scores she had with you, would that in any way
6 in there. 6 affect your opinion?
7 Q 50 is a perfect score, right? 7 A Well, it might. I would like to -- in that case I
6 A Yeah, 50 is a perfect score. But generally people 8 would want to see the [scores and see copies of
9 with Jill score a little bit lower on the 3 the information that is part of that test record, and
10 HM than people without iy 10 I would want to compare them and see -- you know, see
11 Q = And then I want to direct your attention to the 11 what the differences or the similarities were.
12 reliance you place on the review of Ms. Kaminsky's 12. Q_ And if she had a score that was lower, would that
13 medical records. If we look at Bates stamp D002049, 13 affect your opinion?
14 on the fourth full paragraph you write, In the 146A It might depend on how much lower it was and what
15 current case I have limited information concerning 15 areas it was lower.
16 Ms, Spaeth's functioning in July 2012. The 16 Q If the clinical evaluation consisted of a five-minute
17 information that I have, however, indicates that an 17 phone call between Ms. Stevenson and Ms. Kaminsky
18 unidentified clinician evaluated her and determined 18 with reports of NM would that affect your
19 that she was experiencing MJ Details of that 19 opinion in this case?
20 evaluation were not available to me. 20 MR. BULIOX: Objection, form, calls for
21 =A oh, July 2015 is what I should have said. I think I 21 speculation. Subject to that if you can answer, go
22 Misspoke there. 22 ahead,
23. Q Did you make any inquiry with anyone about how the 23 THE WITNESS: Well, I'm aware that -- and
24 evaluation of Ms. Spaeth was conducted? 24 the answer is I'm not sure. I know that -- because I
25 A I reviewed the records and looked at the 25 subsequently was able to see records from Nurse

 

 

witranscripts@uslegalsupport.com

U. 8S. LEGAL SUPPORT / GRAMANN REPORTING

Phone: (800) 899-7222

Case 1:17-cv-00070-WCG Filed 06/15/21 Page 4of8 Document 199-1
03/25/2019

DAVID W. THOMPSON, PH.D., ABPP

Pages 106-109

 

Highly Confidential
Page 106 Page 106

il it falls within about the first percentile. 1 magnitude.

2 So there's a huge difference when you -- if 2 Q And for the I do depression symptoms affect

3 she was not experiencing in this case attention 3 people's performance?

4 problems, you would expect that percentile range to 4 A They could potentially, yes.

5 be around 50, and instead it's around one so -- and 5 Q And you write that Dr. Smith opined that the

6 that's compared to the normative sample, the age 6 a -- I'm on 2049, last paragraph. Dr. Smith

i group that Dr, Smith references that she would he 7 opined that the | ae was earlier diagnosed

8 more of a valid comparison. 8 for Ms, Spaeth may have been (Y chat

9 So what I'm saying with this Appendix C is 3 results from anxiety and depression. While that is
10 essentially it doesn't matter if you consider that 10 clearly a possibility, it is not consistent with the
ala she may be aging at a rate significantly faster than 11 data available to me,

12 a person in the normal population, she still is very 12 And I wanted to ask you why do you write

13 consistent with individuals with Mand is 913 that that is clearly a possibility?

14 not consistent with persons of that older 14 A Well, because we know that a person that is

15 chronological age. 15 experiencing severe anxiety or depression could also
16 Q Are her scores consistent with heing a person who has 16 then have problems with memory and attention and

17 Down syndrome who does not have 17 motivation. Those symptoms can co-occur.

18 A Her scores are not consistent with being a person 18 Q And do you think it's possible that the depressive

19 that does not have P| Regardless of whether 19 symptoms for a person with Down syndrome that do

20 she has Down syndrome or not, her scores are not 20 manifest -- well, strike that.

21 consistent with a person who doesn't have [x a1 I'll withdraw the question.

22. Q ois -- to your knowledge is there research about 22 Turning to 2050 on the next page, you noted
23 how a person who has MM but -- I'm sorry, who 23 that Ms. Spaeth's scores on the [J nave not. declined
24 has Down syndrome but does not have F would 24 over the six-month period between your administration
25 typically score on the i 25 of the two tests, right?

Page 107 Page 109

1 =A I don't believe there's been any research that has 1 A I'm looking for what paragraph you're on,

2 looked at that. 2 Q _ The first full paragraph.

3. Q So what is your basis for saying that she -- I mean 3. A Yes, I see that. Yes.

4 are you saying that she couldn't have gotten these 4 Q She was -- now, was her score overall] higher the

5 scores on the MM just because she 5 second time it was given? Looks like there was a

6 has Down syndrome without [A 6 total score of | in dune but then a total score

7 MR. BULIOX: I'm going to object to form, 7 of -- total raw score of Jin December.

8 but subject to that, if you understand the question, 8 A You're correct.

3 answer. 9 Q The second time she took it there was some

10 THE WITNESS: I know many individuals with 10 improvement in her percentile that she ranked in,

11 Bown syndrome and without MMM and it is highly 11 correct, in total score?

12 unlikely that a person with Down syndrome without 12 A The second time --

13 HE ould score this low. 13. Q ~~ Right.

14. BY MS. VANCE: 14 A -- that she took it? No, her percentile range was

15 Q Could poor effort be a possible explanation for 15 below the first percentile in both -- in both test

16 scoring as low as Marlo Spaeth did on the 16 administrations unless you're referring to her -- the
17. A Although -- it could contribute to it. That is one 17 comparison with the sample,

18 of the things that I considered. It could contribute 18 Q ‘That's the I percentile?

19 to it, but I don't believe that's the case in this 19 A Yes, it is.

20 particular situation. 20 Q So compared to the JMsample, the first time
21 Q And could stress have contributed to lower scores on 21 you administered the test, she scored in what would
22 the JF in Marlo Spaeth's case? 22 have been consistent with the 38th percentile for
23. A I think it's possible that stress could have 23 people who have [i

24 contributed. Again I don't feel that stress would 24 A Correct.

25 have been sufficient to result in scores of this 25. Q The second time she beat out 8 percentile of those

 

 

witranscripts@uslegalsupport.com

U, &, LEGAL SUPPORT / GRAMANN REPORTING

 

Phone: (800) 899-7222

Case 1:17-cv-00070-WCG Filed 06/15/21 Page 5of8 Document 199-1
03/25/2019

DAVID W. THOMPSON, PH.D., ABPP

Pages 158-161

 

 

Highly Confidential
Page 158 Page 160

1 A That's one out of 50 potential questions, and many of 1 back and look for more subjective data,

2 the others are a little more difficult for her. 2 Q Which we don't have in this case, correct?

3 Q The concept of being scheduled, the passive concept 3. A I don't have it.

4 of she has been scheduled, can you expect Marlo 4 Q I see the sentence, Continued infractions will result

5 Spaeth as the person who tested as she did with you 5 in the next level of coaching up to and including

6 June 1 on the WD to comprehend the concept of 6 termination.

7 being scheduled? 7 Do you think continued infraction is within

8 A Yes, 8 the vocabulary that Marlo Spaeth demonstrated to you

9 Q What about 'she is expected to work her scheduled 9 in June of 2018?

10 shift.' Is that within the reading comprehension 10 A That term probably is not.
nae level she displayed in June of 2018 to you? 11 Q I also see 'The expiration date of the coaching may
12 +A I don't know for sure, but I don't think so. 12 be extended beyond December 23, 2015, date if the
13. Q What about the concept of a lack of customer service. 13 associate spent time on LOA. '
14 Is that within the reading comprehension that Marlo 14 Would you have read that sentence to Marlo
15 Spaeth displayed to you in June of 2018? 15 Spaeth in dune of 2018 and expected her to comprehend
16 A I didn’t test that, but those would be words that I 16 it after you had given her the J test?
17 think are probably above her comprehension level in 17) A Not without an explanation.
18 dune of 2018. 18 Q And is that because there are difficult vocabulary
19 Q And the -- do you have any knowledge of whether -- 19 words or difficult concepts in that sentence? Why
20 you testified you don't have any knowledge of whether 20 does it require an explanation?
21 a person's IQ score on the WAIS IV would decline due 21 A Well, those are big words, and Marlo is a simple
22 to the onset of i Do you have any knowledge 22 person, So for example, on the back of this exhibit,
23 of whether or not a person's WIAT III scores would 23 you'll notice under action plan, 'I will check my
24 change over time given the onset of [NF 24 schedule every day.' That's mich simpler, much more
25 MR. BULIOX: I'm going to object to the 25 straightforward than the expiration date of the

Page 159 Page 16]

1 extent it mischaracterizes testimony. Subject to 1 coaching. $0 I would expect her to understand the 'I

2 that, go ahead and answer. 2 will check my schedule every day' and perhaps she

3 THE WITNESS: I don't know of any research 3 even said it, I don't know. Without an explanation

4 that has specifically addressed that. I think if you 4 as opposed to the LOA sentence, that would be a

5 think about what you're asking though, you're asking 5 little difficuit.

6 an individual to recognize concepts and to understand 6 Q What about the vocabulary, 'a no-call/no-show absence

7 discourse. The onset of fF could interfere 7 occurrence'? Actually let's look at that sentence.

8 with those abilities, so it's possible that her 8 A I'm not sure where --

9 performance in 2018 would be worse than her abilities 9 Q Sorry, I turned the page like you did. Sorry. So
10 would have been earlier, but I don't have 10 let's get this sentence, She did not come to -- I'm
11 Objective -- I don't know of a study that's looked at 11 sorry -- 'She did not come in to work, nor did she
12 that specifically. 12 call in, so this is considered by policy to be a
13. BY MS. VANCE: 13 no-call/no-show absence occurrence! .

14. Q ~~ So if somebody tested with a second grade reading 14 MR, BULIOX: I'm sorry, where were you?

15 level after they had JM) you have no knowledge 15 THE WITNESS: Right there.

16 of whether or not they may have had a higher than 16 BY MS. VANCE:

17 second grade reading level prior to WN) swtcther §17) Qs Is the word -- would you expect the word ‘occurrence!
18 or not we should expect that in the data? 18 to be within Marlo Spaeth's vocabulary based on your
19 A The test data that I had would not answer that 19 testing?

20 question. You would have to go back and look at 20 A No.

21 other abilities. So for example, in 2015 was she 21 Q Would you expect the idea of her actions being

22 capable of reading a bus schedule, was she capable of 22 considered by policy something within her reading

23 making a grocery list and following it, was she 23 comprehension based on your testing?

24 capable of following written instructions at a 24 A No,

25 particular level or not. So one would have to go 25 Q And the concept of a no-call/no-show absence, do you

 

 

witranscripts@uslegalsupport.com

U. 8S. LEGAL SUPPORT / GRAMANN REPORTING

Phone: (800) 899-7222

Case 1:17-cv-00070-WCG Filed 06/15/21 Page 6of8 Document 199-1
03/25/2019 DAVID W. THOMPSON, PH.D., ABPP Pages 162-165

 

 

 

 

Highly Confidential
Page 162 Page 164
1 think that's within the reading comprehension she 1 A Yes,
2 displayed in your testing? 2  Q And that was in your testing, right?
3 Probably not. 3 °«@ Yes.
4 Q What about an ‘unsatisfactory shopping experience for 4 Q And you also testified that at some point in time she
5 the customer.' Would you expect Marlo Spaeth to have 5 developed MD is that correct?
6 reading comprehension about an unsatisfactory 6 A Yes.
7 shopping experience for the customer? 7  Q And how does that work, does it get worse over time?
8 A I think she would have difficulty reading that. 8 A [RR typically gets worse over time unless one
9 Q What about translating the concept that something 9 takes medication to help slow down the progression.
10 that leads to an unsatisfactory shopping experience 10 Q So one's ability to function declines over time; is
11 for the customer may result in potential lost sales. 11 that a fair assessment?
12 Would you expect her to follow the logic of that 12, =A Yes.
13 phrase? 13° Q = And is it fair to say that she would have been higher
14 A Not if you presented it to her just like that. I 14 functioning when it came to her ability to adapt to
15 think you'd need to explain it to her. 15 change back in 2014, 2015?
16 Q You wouldn't expect her to be able to read that 16 A _ I believe so,
17 sentence and comprehend it; is that right? 17. Q ~~ You indicated I think, and correct me if I'm wrong,
18 A Not based on my testing. 18 earlier in your testimony that you did not speak to
19 MR. BULIOX: Again, to be clear, we're 19 Amy Jo or the nurse practitioner to form an opinion
20 talking about Dr. Thompson's testing as it related to 20 regarding the possibility of Ms. Spaeth possibly
21 his assessments in 2018, we're not talking about 2015 21 having QM is that right?
22 or 2014. I£ we are talking about 2014, 2015, I wuld 22 A Correct.
23 object to the form of the question as being vague and 23 Q Why not?
24 ambiguous. 24 A Well, I had -- I was testing for that. I knew that
25 MS. VANCE: I think the record's clear. 25 there was documentation that she was having |
Page 163 Page 165
1 Q  AmTI right that you testified that typically you 1 Had the documentation included a diagnosis
2 expect an IQ score to remain stable after age 10? 2 of P| and so I was aware that that was an
3 A 10 to 12, 3 issue. So I was going to conduct standardized
4 Q After age 10 to 12 throughout life, correct? 4 testing to look at that possibility.
5 A Barring some additional insult or disease that 5 I could have talked with Amy Jo, but that
6 affects it. 6 would have required, first of all, additional time
7° Q The achievement testing however, does an adult's 7 that I didn't have during the assessment. I was
8 achievement top out at a certain age and then become 8 limited to two two-hour blocks. It would also -- it
3 stable? 9 would have been Amy's subjective impressions in the
10 A No. Hopefully we're life-long learners. I'm sure 10 middle of litigation, which would have been perhaps
11 all of us in this room are. li suspect because she had potential motivation to push
12 MS, VANCE: I have no further questions at 12 me in one direction. And I didn't need to talk to
13 this time. It's 5:10. 13 the -- Ms, Kaminsky, Nurse Kaminsky, because she had
14 MR. BULIOX: Can we take a short break? 14 already documented things in her record.
15 MS. VANCE: Yes. 15 Q You did in fact speak to Amy Jo at some point, right?
16 {Recess taken from 5:11 to 5:17 p.m.) 16 =A Yes, I did.
17 EXAMINATION 17) Q = That was during your assessment in June of 2018?
18 BY MR. BULIOX: 18 6=«A Yes,
18° Q Dr. Thompson, you talked about Marlo's ability to 19 Q At one point in time you were asked about opinion 4A
20 adapt to change in your final assessment; is that 20 in your report which I believe was Exhibit 130. And
21 right? 21 if you look at the bottom, if you look at page 10 of
22 A Yes. 22 18 --
23. Q And you testified that she showed signs of having 23, BR Yes.
24 flexibility in connection with her routine. Did I 24 Q  -- this is what I'm referring to, so 4A, you see
25 hear that right? 25 that?
witranscripts@uslegalsupport.com U. 8S. LEGAL SUPPORT / GRAMANN REPORTING Phone: (800) 899-7222

Case 1:17-cv-00070-WCG Filed 06/15/21 Page 7 of 8 Document 199-1
 

03/25/2019 DAVID W. THOMPSON, PH.D., ABPP Pages 166-169
Highly Confidential
Pape 166 Page 168
1 A 4A, yes. 1 schedule every day?
2 Q And you talked about external influences earlier 2 A Yes.
3 today; is that right? 3. Q If Marlo is the one that made this comment, what is
4 A Yes. 4 your takeaway, if any, from that?
5  Q And you talked about at the onset of the individual 5 A I would believe that she understood she needed to
6 portion of the June evaluation Ms. Spaeth 6 check her schedule on a daily basis and then follow
7 spontaneously brought up her separation from 7 the schedule.
8 employment at Wal-Mart, correct? 8 Q We've spent some time going over Dr. Smith's updated
9 A Correct. 9 report. What do you think about his report?
10 Q Could the external influence have been coaching or 10 A J think that his report certainly raises questions
11 direction she received from Amy Jo or somebody else? 11 about the presence of confirmatory bias.
12. A Certainly. 12. @ And what's confirmatory bias?
13. Q ~~ Did her mention of her separation with employment 13. A Situation where a person goes into a situation with a
14 have anything to do with any question you asked her? 14 preconceived notion and then pays attention or gives
15 A No, it did not. 15 increased credibility to things that will support
16 © There was discussion earlier today about Amy Jo and 16 their preconceived notion and pays less attention to
17 what her motivations were in connection with a report 17 or discounts the importance of information that might
18 that she gave to Dr. Smith. Do you recall that? 18 refute their preconceived notion.
19 =A Yes, 19 MR. BULIOX: That's all I have.
20 Q And I think you had mentioned at one point that one 20 EXAMINATION
21 of her motivations could have possibly been 21 +BY MS. VANCE:
22 fabricating a report? 22. Q I do have some quick follow-up regarding this topic.
23. A That's one possibility, yes. 23 You've testified about on redirect of Amy
24 Q What if there was a period where Amy Jo represented 24 Jo Stevenson as an external factor including Marlo
25 that she was Marlo's guardian and she wasn't her 25 Spaeth and noting that Amy Jo, because the case is in
Page 167 Page 169
1 guardian, but she represented that she was her 1 the middle of litigation, may have bias or motives.
2 guardian as part of her efforts to advance this case 2 I wanted to ask you in your clinical
3 or claims against Wal-Mart. Would that be suggestive 3 experience have you ever run across special needs
4 of any effort to you to fabricate for the sake of 4 trusts?
5 advancing the claims or issues against Wal-Mart? 5 MR, BULIOX: Objection, form, undefined as
6 A It would certainly make me concerned about that, yes. 6 to what special needs trust is. Subject to that you
7 © I'm going to show you again Exhibit 20 if you can 7 can answer if you know.
8 pull that out. 8 BY MS. VANCE:
9 MS. VANCE: It's an exhibit previously 9 Q Do you know what a special needs trust is?
10 marked as Stern dep 20. 10 A I believe I know, but I'm not sure. It sounds like
11 BY MR. BULIOX: 11 a -- more of a legal concept.
12. Q Okay, you were asked not too long ago about whether 12 9 Well, it's a financial concept.
13 or not Marlo could comprehend from a reading 13. A Tome it's the same thing.
14 comprehension standpoint several items in this 14 Q Have you ever had clients who -- have you ever been
15 exhibit, correct? 15 paid out of a special needs trust for treating
16 A Correct. 16 clients to your knowledge?
17 Q All right. Do you believe based on your assessment 17. A For treating clients, I honestly don't know about
18 of Marlo in 2018 that if this was explained to her, 18 treating -- certainly for evaluating, but I'm not
19 that she would be able to understand the concepts in 19 sure about treating.
20 this document? 20 Q  §o you received payment from a special needs trust
21 A If it was explained to her, yes. 21 for performing an evaluation of a client?
22 Q And if you tum to -- I believe it's the second page. 22 A Yes.
23 So at the bottom it says EEOC00460. Do you see that? 23  Q And are you aware that trusts have trustees?
24 A Yes. 24 A Yes,
25 Q Under action plan it says, quote, I will check my 25  Q _ And is your thinking about Amy Jo Stevenson's motives

 

 

 

witranscripts@uslegalsupport.com

U. 8S. LEGAL SUPPORT / GRAMANN REPORTING

Phone: (800) 899-7222

Case 1:17-cv-00070-WCG Filed 06/15/21 Page 8of8 Document 199-1
